       Case 17-31646 Document 1065 Filed in TXSB on 05/20/20 Page 1 of 8



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                            §
                                                  §
MONTCO OFFSHORE, INC. et al.,1                    §           CASE NO. 17-31646 (MI)
                                                  §
       Debtors.                                   §           CHAPTER 11
                                                  §

               OCEANEERING INTERNATIONAL, INC.’S MOTION
          TO ENFORCE PROVISIONS OF CONFIRMED CHAPTER 11 PLAN


This motion seeks an order that may adversely affect you. If you oppose the motion,
you should immediately contact the moving party to resolve the dispute. If you and
the moving party cannot agree, you must file a response and send a copy to the
moving party. You must file and serve your response within 21 days of the date this
was served on you. Your response must state why the motion should not be granted.
If you do not file a timely response, the relief may be granted without further notice
to you. If you oppose the motion and have not reached an agreement, you must
attend the hearing. Unless the parties agree otherwise, the court may consider
evidence at the hearing and may decide the motion at the hearing.

Represented parties should act through their attorney.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Oceaneering International, Inc. (“Oceaneering”) files this Motion for the entry

of an order compelling the Debtor, Montco Offshore, Inc. (“Montco” or the “Reorganized

Debtor”) to comply with the provisions of the Amended Plan of Reorganization (the

“Plan”) [Docket No. 740] that was confirmed by Order dated January 18, 2018 [Docket

No. 784], and respectfully states as follows:


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Montco Offshore, Inc. (1448) and Montco Oilfield Contractors, LLC (9886).
The mailing address for the Debtors, solely for the purposes of notices and communications, is 17751
Hwy 3235, Galliano, Louisiana 70354.
      Case 17-31646 Document 1065 Filed in TXSB on 05/20/20 Page 2 of 8



                             Summary of Relief Requested

       1.     In accordance with the confirmed Plan, substantially all of Montco’s assets

were contributed to a newly-formed entity called Falcon Global Holdings LLC (“Falcon

Global”), in exchange for a 28% member interest (the “Common Units”) in that new

entity. A Liquidating Trustee was appointed, and the Plan provides that the claims in

Class 3 (the “Other Secured Creditors”, including Oceaneering) are to be paid first, from

the free cash flow derived from the Common Units, After the Class 3 claims are paid in

full, the general unsecured claims (Class 4) are to be paid. As of the date hereof, the

Class 3 claims holders are still owed over $10 million. The Plan also provides that, if the

Common Units were sold or exchanged under certain conditions (defined as a

“Liquidating Event”), then the net proceeds – including “readily marketable securities” –

are to be distributed to the Class 3 creditors. In March 2020, Montco exchanged the

Common Units for 900,000 shares of stock issued by Seacor Marine Holdings, Inc. (the

“Seacor Shares”). This exchange was a Liquidating Event as defined by the Plan, and the

Seacor Shares constitute readily marketable securities. Despite inquiries by Oceaneering,

Montco has taken no steps to distribute the Seacor Shares to the Class 3 creditors, or even

explain how the Seacor Shares are to be registered. In addition, Montco is holding more

than $1.1 million in cash; except for a small reserve, this cash should also be distributed

to the Class 3 creditors. This Motion seeks the entry of an Order enforcing the terms of

the Plan and compelling the distribution of the Seacor Shares, plus the cash held by

Montco, to Oceaneering and the other Class 3 creditors pro rata.




                                          PAGE 2
       Case 17-31646 Document 1065 Filed in TXSB on 05/20/20 Page 3 of 8



       2.      Jurisdiction. The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§157 and 1334, as well as under Article X (“Retention of Jurisdiction”) of the

confirmed Plan:

               “Notwithstanding the entry of the Confirmation Order and the
occurrence of the Effective Date, the Bankruptcy Court shall, after the
Effective Date, retain such jurisdiction over the Chapter 11 Cases and with
respect to all matters related to the Chapter 11 Cases, the Debtors, the Estates, all
property of the Estates and the Plan as is legally permissible, including,
without limitation, jurisdiction to: …

              “6. enter such orders as may be necessary or appropriate to
implement or consummate the provisions of the Plan and all other contracts,
instruments, releases, indentures and other agreements or documents adopted
in connection with the Plan or the Disclosure Statement;

             “7. resolve any cases, controversies, suits or disputes that may
arise in connection with the Effective Date, interpretation or enforcement of
the Plan or any Entity’s obligations incurred in connection with the Plan; …”

       3.      The statutory predicates for the relief requested herein are 11 USC §§105(a)

and 1142, along with Federal Rule of Bankruptcy Procedure 9014 and Local Rule 9013.

       4.      Section 1142(a) of the Bankruptcy Code requires the debtor to carry out the

confirmed plan. Section 1142(b) empowers the Court to direct the debtor or any other

necessary party to perform any act that is necessary for the consummation of the plan.

See In re Riverside Nursing Home, 137 B.R. 134, 138-39 (Bankr. S.D.N.Y. 1992).

Bankruptcy Rule 3020(d) authorizes the Court to “issue any order necessary to administer

the estate.”

       5.      History of Case.      Prior to the filing of Montco’s bankruptcy case,

Oceaneering and certain other trade vendors provided goods and services to vessels

owned by Montco. Montco failed to pay the remaining balances owed for these goods

                                           PAGE 3
        Case 17-31646 Document 1065 Filed in TXSB on 05/20/20 Page 4 of 8



and services. As a result, Oceaneering and those other trade vendors asserted maritime

liens against those vessels.

        6.    Montco filed this Chapter 11 case on March 17, 2017. The Oceaneering

and the other trade vendors filed proofs of claim, asserting their maritime liens.

        7.    On September 26, 2017, the Debtors filed their initial chapter 11 plans of

reorganization and liquidation for Montco and its affiliate, Montco Oilfield Contractors,

LLC [Docket No. 439] and a disclosure statement in connection therewith [Docket No.

440].

        8.    Montco also commenced an adversary proceeding styled Montco Offshore,

Inc. v. Alliance Energy Services, LLC; Oceaneering International, Inc.; C&G Welding,

Inc.; and Aqueos Corporation, Adv. Proc. No. 17-3402, objecting to the claims filed by

Oceaneering and the other trade vendors, and seeking a declaration that their maritime

liens were invalid. In response, Oceaneering and other creditors requested that their

claims be estimated for purposes of voting.

        9.    Following a claims-estimation hearing on November 6-7, 2017, the Court

ruled that the asserted maritime liens were valid. The parties agreed to mediate the terms

of a plan of reorganization, and the mediation was successful. As revised, the Plan

provides that (i) Oceaneering and the other vendors holding maritime liens would be

classified in Class 3 (“Other Secured Creditors”), (ii) all of Montco’s vessels would be

contributed to a Falcon Global LLC, in exchange for the Common Units, and (iii) except

for certain minor assets and proceeds of Chapter 5 recoveries, the Class 3 claims would




                                           PAGE 4
        Case 17-31646 Document 1065 Filed in TXSB on 05/20/20 Page 5 of 8



be paid in full, before any payments were made to the general unsecured creditors (Class

4). Drew McManigle is serving as Liquidating Trustee under the Plan.

        10.     In addition to the foregoing provisions, the Plan provides for the possibility

that the Common Units might be sold or exchanged. In that event, the net proceeds from

the transfer are to be distributed to the Class 3 creditors, until they have been paid in full.

The applicable Plan definitions and provisions are as follows:

     Definition 24 [Common Units]: “ ‘Common Units’ means equity units in
      [Falcon Global]”

     Definition 81 [Liquidating Event]: “ ‘Liquidating Event’ means … (ii) any
      sale, lease, exchange, assignment, or other transfer, directly or indirectly, of
      all or substantially all of the equity interests in [Falcon Global], which
      transaction includes all or a portion of the Common Units held by the
      Reorganized Debtor …”

     Section III A(3)(b) [Classification and Treatment of Claims]: “… each
      Allowed Other Secured Claim [Class 3] … shall receive: … (y) in the event of
      the occurrence of a Liquidating Event, such holder’s Pro Rata share (among
      holders of Allowed Class 3 Claims) of Net Cash Proceeds from such
      Liquidating Event from the Reorganized Debtor; ...”

     Definition 93 [Net Cash Proceeds]: “Net Cash Proceeds means … the
      aggregate Cash proceeds received by the Reorganized Debtor in respect
      of any Liquidating Event … .” 2

     Definition 18 [Cash]: “ ‘Cash’ means legal tender of the United States of
      America or the equivalent thereof, including bank deposits, checks and
      readily marketable securities or instruments issued by an Entity … .”
     Article XI (J) [Further Assurances]: “The Debtors, the Reorganized Debtor,
      the Creditors’ Committee, the Liquidating Trustee, all holders of Claims and
      Equity Interests receiving Distributions hereunder and all other parties in
      interest shall, from time to time, prepare, execute and deliver any agreements
      or documents and take any other actions as may be necessary or

2
   The definition of Net Cash Proceeds goes on to state that the amount will be “net of (a) direct costs of
the Reorganized Debtor relating to such Liquidating Event, including reasonable legal, accounting and
investment banking fees, and sales commissions, and (b) taxes paid … .” However, Oceaneering is not
aware of any such fees, commissions, or taxes.
                                                  PAGE 5
      Case 17-31646 Document 1065 Filed in TXSB on 05/20/20 Page 6 of 8



      advisable to effectuate      the      provisions   and intent of the Plan or the
      Confirmation Order.”


      11.    The Class 3 creditors have received some distributions from a tax refund

and the sale proceeds of some non-core assets. However, aggregate remaining balance

owed to the Class 3 creditors is more than $10 million.

      12.     In March 2020 – with only two days’ advance notice to Oceaneering –

Montco exchanged its Common Units for the Seacor Shares. This exchange constitutes a

“Liquidating Event” as defined by the Plan. Because the common stock of Seacor

Marine Holdings is traded on the NYSE [ticker symbol SMHI], the Seacor Shares are

“readily marketable securities” within the meaning of the Plan’s definitions of “Cash”

and “Net Cash Proceeds.” A copy of the Seacor Marine press release announcing this

exchange is attached hereto as Exhibit A.

      13.    In connection with the issuance of these shares, Montco and Seacor Marine

Holdings also signed a Registration Rights Agreement, requiring the Seacor Shares to be

registered with the Securities Exchange Commission (“SEC”). As contemplated by that

Registration Rights Agreement, Seacor Marine Holdings filed an S-3 Registration

Statement with the SEC on May 15, 2020. A copy of this S-3 Registration Statement is

attached hereto as Exhibit B.

      14.    Subsection 4(b) of Article IV (L) of the Plan provides that Montco should

first pay the Net Cash Proceeds of a Liquidating Event to the Liquidating Trust, which

would then distribute those Net Cash Proceeds in accordance with the Plan:

      “(b) The Reorganized Debtor shall pay to the Liquidating Trust (if, when and
      solely to the extent that the Reorganized Debtor has sufficient Available Cash
                                            PAGE 6
       Case 17-31646 Document 1065 Filed in TXSB on 05/20/20 Page 7 of 8



       therefor) all of the Net Cash Proceeds actually received by the Reorganized Debtor
       … in connection with any Liquidating Event … .”

Because of this provision, the applicable Order should require the Liquidating Trustee to

cooperate with the distribution of the Seacor Shares to the Class 3 creditors.


       15.     Separately, in addition to the Seacor Shares, Montco is currently holding

over $1.1 million in cash. See Monthly Operating Report for 1st Quarter 2020 [Docket

No. 1064]. Montco no longer has any business operations, so this cash (except perhaps

for a small reserve) should also be distributed to the Class 3 creditors.

                                     Request for Relief

       16.     Oceaneering respectfully requests that the Court enter an Order compelling

Montco – and to the extent necessary, the Liquidating Trustee – to distribute the Seacor

Shares and the $1.1 million cash held by Montco to Oceaneering and the other Class 3

creditors pro rata; and to grant such other and further relief to which Oceaneering may be

justly entitled.

Dated: May 20, 2020                        Respectfully submitted,
Houston, Texas

                                            /s/ David S. Elder
                                            David S. Elder
                                            State Bar No. 06507700
                                            dselder@foley.com
                                            713-276-5750 (direct dial)
                                            713-276-5555 (fax)
                                            Foley & Lardner LLP
                                            1000 Louisiana, Suite 2000
                                            Houston, Texas 77002-2099

                                            Attorneys for Oceaneering International, Inc.


                                            PAGE 7
                   Case 17-31646 Document 1065 Filed in TXSB on 05/20/20 Page 8 of 8




                                  CERTIFICATE OF CONFERENCE

               On May 1, 2020, I emailed counsel for both Montco Offshore, Inc. and the
        Liquidating Trustee, requesting a conference call to discuss the exchange of Montco’s
        member interest in Falcon Global for shares of Seacor Marine, the fact that the exchange
        was a Liquidating Event under the Plan, and the procedure for selling or distributing the
        Seacor shares. Although counsel for the Liquidating Trustee advised me that he was
        available for that conference call, I have not received any response from counsel for
        Montco.


                                                             /s/ David S. Elder
                                                             David S. Elder



                                     CERTIFICATE OF SERVICE

               I do hereby certify that on May 20, 2020 a true and correct copy of the foregoing
        pleading was served via CM/ECF to all parties authorized to receive electronic notice in
        these cases.

                                                             /s/ David S. Elder
                                                             David S. Elder




                                                 PAGE 8
4832-4790-4188.3
